Citation Nr: 0321738	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  95-35 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of a right femur fracture with 
post-operative scars prior to October 25, 1994.  

2.  Entitlement to a disability rating in excess of 20 
percent for the residuals of a right femur fracture with 
post-operative scars and arthritis of the right knee after 
October 25, 1994.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left second, third, fourth, and fifth 
metatarsals fractures with surgical scars.  

4.  Entitlement to an initial compensable rating for right 
lower leg laceration scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1979 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO granted 
service connection for the residuals of a right femur 
fracture, assigning a 10 percent disability rating; the 
residuals of left second, third, fourth, and fifth 
metatarsals fractures with surgical scars, assigning a 10 
percent disability rating; and right leg scars, assigning a 
noncompensable rating.  The disability ratings were effective 
from November 1978.  In September 1993, jurisdiction over the 
veteran's claims folder was transferred from the VARO in 
Boston to the VARO in Los Angeles, California.  

In a July 1996 rating action, the rating for residuals of the 
right femur fracture was increased to 20 percent effective 
from October 25, 1994.  In that decision, the veteran's 
service-connected disabilities were noted as residuals of a 
fracture of the right femur with surgical scars and arthritis 
of the right knee; fracture of the left second, third, 
fourth, and fifth metatarsals with surgical scars; and a 
laceration scar of the right shin.  

In a June 2000 decision, the Board remanded the veteran's 
claims to the RO for additional development.  In December 
2000, the veteran testified before the undersigned Veterans 
Law Judge sitting in Los Angeles.  In a February 2001 
decision, the Board again remanded the veteran's claims to 
the RO for development.  

The Board notes that in January 1995 a hearing officer found 
that the veteran's appeal from a January 1992 rating decision 
had not been timely but that the appeal was timely from a 
September 1992 rating decision.  In light of the fact that 
the veteran's disagreement from the April 1979 rating 
decision remains on appeal, the issues certified by the VARO 
Los Angeles for appellate review of whether an appeal from a 
January 1992 rating decision was timely filed and whether the 
April 1979 rating decision involved clear and unmistakable 
error are moot.

The issues with respect to entitlement to a disability rating 
in excess of 20 percent for the residuals of a right femur 
fracture with post-operative scars after October 25, 1994; 
entitlement to a rating in excess of 10 percent for residuals 
of second, third, fourth, and fifth metatarsals fractures 
with surgical scars; and entitlement to a compensable rating 
for scars of a right lower leg laceration, will be discussed 
in the remand section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran failed to appear at scheduled VA examinations 
without explanation for the purpose of evaluating his claimed 
residuals of a right femur fracture disability.  

3.  Residuals of a right femur fracture prior to October 25, 
1994, are manifested by no more than slight knee or hip 
disability; a one-half inch shortening of the right lower 
extremity as compared to the left lower extremity, and no 
consistent instability.  

4.  A physical therapy treatment note, dated April 12, 1989, 
identified a painful scar of the right thigh associated with 
the veteran's right femur fracture.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right femur fracture, other than scars, prior 
to October 25, 1994, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5255, 5257, 5260, 5275 (2002).  

2.  The criteria for a rating to 10 percent for a painful 
scar of the right thigh for the period from April 12, 1989, 
to October 24, 1994, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic 
Code 7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

In a September 2002 letter from the RO, the veteran was 
placed on notice of the VCAA, of the evidence he needed to 
submit to substantiate his claim, and of the evidence he was 
responsible for obtaining and the evidence VA would obtain.  
VA has thereby met its obligation to notify the veteran of 
the evidence needed to substantiate his claim and of what 
evidence he was responsible for obtaining, and what evidence 
VA was responsible for obtaining.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran's most recent VA medical 
examination was conducted in January 1995.  He failed to 
report for scheduled VA examinations in July 1998 and 
February 1999.  

As part of the its remand order in February 2001, the Board 
had requested that the RO take necessary steps to obtain 
copies of private medical records identified by the veteran, 
as well as medical records pertinent to the veteran's 
disability retirement from the United States Postal Service 
(USPS).  During his travel board hearing in December 2000, 
the veteran testified that his private records were 
associated with treatment beginning in 1998.  He also 
testified that the medical evidence considered by the USPS 
was that associated with his medical record, which the Board 
interprets as meaning his VA medical file.  In the September 
2002 letter from the RO, the veteran was asked to identify 
any private medical treatment and sign and return the 
enclosed VA Form 21-4142's, "Authorization for Release of 
Information."  

The veteran failed to reply or submit the necessary forms 
requested by the RO.  Additionally, given the issue being 
decided on the merits concerns only the time period prior to 
October 25, 1994, the private medical records would not be 
relevant.  Furthermore, any medical evidence associated with 
the veteran's disability retirement from the USPS is 
associated with the claims file.  

The veteran has not identified, nor is the Board aware of, 
additional medical records, which need to be obtained.  The 
Board therefore finds that, the facts pertinent to the claim 
have been properly developed, and there is no further action 
that could assist the veteran in substantiating his claim.  
Therefore, the Board will address the merits of the veteran's 
claim.  

Legal Criteria

The veteran has appealed the RO decision assigning an initial 
10 percent rating for residuals of a right femur fracture.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule), which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that for disabilities evaluated on the basis 
of limitation of motion, VA was required to apply the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 pertaining to 
functional impairment.  The Court instructed that in applying 
these regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.

The residuals of the veteran's right femur fracture have been 
rated by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  Under this regulatory provision, a 
rating of 10 percent is warranted for nonunion of the femur 
with slight knee or hip disability.  A 20 percent rating is 
appropriate for nonunion with moderate knee or hip 
disability, and a 30 percent rating is warranted for nonunion 
with marked knee or hip disability.  

Normal hip flexion is from zero to 125 degrees. Normal hip 
abduction is from zero to 45 degrees. 38 C.F.R. § 4.71, Plate 
II (2002).

Diagnostic Codes 5251, 5252, and 5253 pertain to motion 
limitation of the thigh/hip.  Under Diagnostic Code 5251, 
limitation of thigh extension to five degrees warrants a 10 
percent rating.  Under Diagnostic Code 5252, limitation of 
thigh flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
rating, limitation of flexion to 20 degrees warrants a 30 
percent rating and limitation of flexion to 10 degrees 
warrants a 40 percent rating. Under Diagnostic Code 5253, 
limitation of thigh rotation, where toe-out motion beyond 15 
degrees is lost, warrants a 10 percent rating.  Limitation of 
thigh adduction where the ability to cross the legs is lost 
also warrants a 10 percent rating.  Limitation of thigh 
abduction beyond 10 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5251-53.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

For purposes of this appeal, a 10 percent rating may be 
assigned for scars, which are superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

The version of Diagnostic Code 7805 applicable to this appeal 
provides that scars may be evaluated based upon limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  

Shortening of the bones of the lower extremity is rated 10 
percent disabling when 1 1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) shorter than the other leg.  38 C.F.R. 
4.71a, Diagnostic Code 5275.  A note to this diagnostic code 
provides that ratings based on shortening of the leg are not 
to be combined with other ratings for fracture or faulty 
union in the same extremity.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).  

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination, and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 
38 C.F.R. § 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Factual Background

On VA examination in February 1979, the veteran's foot and 
ankle demonstrated normal function.  The right and left lower 
extremities were equal in length.  There was minor synovial 
thickening of the right knee with 10 degrees loss of flexion.  
There was slight crepitation on the extremes of flexion and 
extension.  The examiner noted a 7-inch scar lateral and 
distal of the right thigh, and a 1 1/2 inch scar over the 
right greater trochanteric area, which was the site of the 
insertion of a metal rod.  An X-ray revealed an old well-
healed fracture through the junction of the middle and distal 
thirds of the right femur with a medullary bar extending 
through the femur from the upper border of the base of the 
neck of the femur down to the intercondylar region of the 
knee.  The position and alignment were noted as good, and 
there was a moderate degree of exuberant boney callus about 
the fragment segments.  Two wire sutures were transversely 
placed in the fracture site.  

A November 1979 hospital summary notes extraction of the 
Schneider rod of the right femur.  Physical examination was 
remarkable for normal range of motion in both the right hip 
and knee with no ligamentous laxity detected in the knee and 
no crepitus.  The patellofemoral joint was benign.  

An April 1980 VA examination reflects normal functioning of 
the veteran's right hip.  The right lower extremity had about 
a 1/2 inch shortening on the right side as compared to the 
left.  There was evidence of mild synovitis of the right knee 
but otherwise there was a full range of motion without 
crepitation and no medial or lateral instability.  An X-ray 
report revealed normal joint space and bony structures of the 
right knee.  The intermedullary rod in the right femur had 
been removed.  

A May 1983 VA examination reflects there was full extension 
and full flexion of the right thigh, with abduction to 30 
degrees.  The veteran's gait was normal, he walked on his 
heels and toes, and he squatted normally.  The right knee had 
a full range of motion.  There were well-healed surgical 
scars.  An X-ray of the right femur revealed no changes since 
the previous X-ray in April 1980.  
 
A November 1987 X-ray of the right knee revealed an old 
femoral shaft fracture without any other significant 
abnormalities.  

A March 1988 clinical record reflects a finding of 1+ 
ligament laxity and mild degenerative joint disease of the 
right knee. 

An April 1989 physical therapy treatment note reflects one of 
the veteran's goals as being significant reduction of 
tenderness over the scar area.  A May 1989 physical therapy 
discharge note reflects that the goal of eliminating right 
lateral thigh pain had been met.  The veteran reported 
occasional aching at night but no pain at rest or with 
ambulation.  Furthermore, the goal of increasing skin and 
deep tissue mobility over incisional scar and lateral 
quadriceps area was noted as having been met.  

A May 1990 clinic record reflects range of motion (presumably 
flexion) of the right hip was from 0-110 degrees with 
abduction to 45 degrees, and adduction to 90 degrees.  Range 
of motion of the right knee was 0-130 degrees without varus 
or valgus stress or ligamentous instability.  There was 
negative anterior drawer sign and negative Lachmans.  There 
was no right knee effusion.  The physician opined that pain 
in the right lower extremity was probably mechanical 
secondary to quadriceps atrophy.  

A December 1990 clinic note reflects the veteran's longtime 
complaints of thigh pain about the area of the wiring of the 
old femur fracture.  

In an April 1991 assessment from the Chief of the Orthopedic 
Section of the VA Medical Center in Boston, it was noted that 
the veteran had had persistent problems in the right lower 
extremity.  Initially, these problems were confined to pain 
after periods of strenuous work or vigorous activity.  The 
assessment further noted that recently the pain had become 
much more specific to the right knee and distal thigh with 
clinical evidence of degenerative arthritis and residual 
effects of scarring in the distal femur.  

The physician also noted that the veteran had been examined 
in January 1991 and demonstrated a well-healed scar on the 
lateral right thigh, along with good strength of the 
musculature with very tender subcutaneous scar tissue to any 
local pressure.  The clinical situation was one of knee and 
quadriceps pain on the right secondary to scarring and 
altered gait mechanics from an old fracture of the distal 
femur.  The diagnosis was painful scarring associated with a 
femur fracture.  

A June 1992 discharge summary reflects the opinion that the 
etiology of the veteran's right thigh pain was a prominent 
wire causing quadriceps irritation.  

On VA examination in January 1995, the veteran's right knee 
exhibited positive edema in the right knee in the medial and 
lateral suprapatellar and infrapatellar regions as well as 
the medial and lateral sides of the knee.  There were no 
gross deformities, subluxation or lateral instability, 
nonunion with loose motion or malunion.  There was a negative 
McMurray's and Drawer's Test.  There was positive tenderness 
to the right suprapatellar and infrapatellar regions to 
palpation.  There was positive crepitus of the right knee 
with range of motion.  Range of motion of the right knee 
demonstrated flexion to 115 degrees and extension to 15 
degrees.  The examiner's diagnosis was status post right 
femur fracture with chronic pain 

Analysis

The Board ordered additional development of the medical 
evidence in accordance with VA's duty to assist the veteran 
in the development of facts pertinent to his claim.  As noted 
above, the veteran failed to report for two VA examinations 
and has not provided good cause for failing to report, or 
indicated that he would be willing to report for an 
additionally scheduled VA examination.  Therefore, the Board 
will consider the veteran's claim based on the evidence of 
record.  

The evidence prior to October 24, 1994, reflects normal range 
of extension of the right knee with no more than a loss of 10 
degrees of flexion (130 degrees).  While 1+ ligamentous 
laxity was reported in March 1988, no other findings of 
subluxation or instability have been identified on clinical 
examination.  Also in March 1988, the veteran was reported as 
having osteoarthritis of the right knee.  In April 1991, it 
was noted that there was clinical evidence of arthritis of 
the right knee.  Radiographic studies of the right knee prior 
to and subsequent to these clinical reports have not 
reflected evidence of osteoarthritis.  With respect to the 
veteran's right hip and thigh, in May 1990, the veteran's 
right hip range of motion was reported as 0-110 degrees.  
Otherwise, the right hip/thigh has exhibited full flexion and 
extension.  

Thus, the Board finds the evidence does not demonstrate more 
than a 10 percent evaluation under Diagnostic Code 5255 for 
impairment of the femur associated with nonunion with slight 
knee or hip disability.  A rating in excess of 10 percent 
under Diagnostic Codes 5251-53 is also not warranted.  The 
veteran's right knee is not manifested by chronic disability 
consistent with subluxation or instability.  Therefore, a 
separate evaluation under Diagnostic Code 5257 is not for 
application.  While the veteran's right knee has exhibited 
some limitation of motion on flexion, such limitation does 
not warrant a compensable rating under Diagnostic Code 5260.  
Furthermore, the veteran's right leg was noted to be 1/2 inch 
shorter than the left.  Thus, a compensable rating would not 
be allowable under Diagnostic Code 5275.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
conjunction with the veteran's claim.  Given that objective 
findings would not demonstrate a compensable evaluation under 
Diagnostic Codes 5251-53, 5255, and 5275, the current 10 
percent rating encompasses any pain or additional limitation 
of motion due to pain.  DeLuca, supra.  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film Prods, 
511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 287 
F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. Principi, 
291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has been 
overruled to the extent it is inconsistent with the Supreme 
Court's holdings.  Kuzma v. Principi, No. 03-7032 (Aug. 25, 
2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
Wanner v, Principi, 17 Vet. App. 4, 9 (2003) (quoting DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997)).  In this case the 
changes to the criteria for evaluating scars became effective 
after October 25, 1994, and are therefore, not applicable to 
this case.

Clinical notes reflect that in April 1989 there was a 
complaint of right thigh tenderness over the scar site.  An 
April 1991 assessment noted knee and quadriceps pain on the 
right secondary to scarring and altered gait mechanics.  The 
assessment was painful scarring associated with a femur 
fracture.  A separate disability rating for scars as a 
residual of the right femur fracture does not conflict with 
the rule against pyramiding.  38 C.F.R. § 4.14.  Thus, given 
the reports of painful and tender scarring, beginning with a 
physical therapy note dated April 12, 1989, the Board finds 
there is reasonable doubt as to whether the veteran warrants 
an additional 10 percent rating under Diagnostic Code 7804.  
Finding all reasonable doubt in favor of the veteran, a 10 
percent rating is warranted under Diagnostic Code 7804 for 
the period April 12, 1989, to October 23, 1994.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right femur fracture, other than scars, prior to October 
25, 1994, is denied.  

Entitlement to a rating of 10 percent for a painful scar of 
the right thigh for the period from April 12, 1989, to 
October 24, 1994, is granted.  


REMAND

As noted above, the regulations for evaluation of skin 
disabilities were revised, effective on August 30, 2002.  See 
67 Fed. Reg. 49590 (July 31, 2002).  The record does not 
reflect that the veteran has been apprised of the new rating 
criteria for skin disabilities.  

The new regulations are applicable to the veteran's claims 
for residuals of a right femur fracture with post-operative 
scars and right knee arthritis after October 25, 1994; 
residuals of left second, third, fourth, and fifth 
metatarsals fractures with surgical scars; and scars of a 
right lower leg laceration.  As noted above, a separate 
disability rating for scars does not conflict with the rule 
against pyramiding.  Procedural due process requires the 
veteran be notified of the change in law and the new 
regulations.  

In light of the change in regulation, the claims must be 
remanded for the following:. 

1  The RO should readjudicate the 
veteran's claims for residuals of a right 
femur fracture with post-operative scars 
and right knee arthritis after October 
25, 1994; residuals of second, third, 
fourth, and fifth metatarsals fractures 
with surgical scars; and scars of a right 
lower leg laceration in light of the old 
and new criteria contained in 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-05.  

2.  If the benefit sought continues to be 
denied the RO should issue a supplemental 
statement of the case.  The veteran and 
his representative should be allowed to 
respond.  Then, if otherwise in order, 
the case should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



